Citation Nr: 1307270	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disorder to include total shoulder replacement residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

INTRODUCTION

The Veteran had certified active service from August 1965 to September 1968 and from January 1991 to May 1991.  He served in the Republic of Vietnam.  The Veteran has additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for a left shoulder disorder.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for a left shoulder disorder as entitlement to service connection for left shoulder disorder to include total shoulder replacement residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's left total shoulder replacement residuals have been shown to have originated during active service.  



CONCLUSION OF LAW

Left total shoulder replacement residuals were incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for left total shoulder replacement residuals.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  
An award of service connection requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment documentation of record does not refer to a chronic left shoulder disorder.  His service personnel records reflect that he served with the 94th General Hospital between January 1975 and September 1991.  

Clinical documentation from Medical City Dallas Hospital dated in September 1995 notes that the Veteran complained of left shoulder pain since the fall of 1994 when his shoulder "popped out" and was reduced by his brother.  The Veteran was diagnosed with left shoulder impingement syndrome with glenohumeral osteoarthritis and underwent arthroscopic surgery on the joint.  

A November 1997 hospital discharge summary from Medical City Dallas Hospital states that the Veteran underwent left total shoulder arthroplasty.  

A September 2008 written statement from S. Hopkins, M.D., conveys that he had reviewed the Veteran's medical record.  The doctor opined that:

He underwent left total shoulder replacement on November 20 1997 as the result of duties performed in support of his military occupational specialty as a medical supply specialist.  [The Veteran] was required to load and unload heavy medical supplies and equipment on a recurrent basis from June 02, 1988 and again from January 07, 1991 to May 28, 1991.  As the result of the stress imposed on his left shoulder and continuous repetitive movement caused degeneration of the joint which ultimately resulted in the need for a total left shoulder replacement.  

A November 2009 written statement from M. Wood, M.D., relates that she was the Veteran's physician.  The doctor opined that:

It is my opinion that the injury incurred during his active duty service caused and contributed to the degenerative joint disease of the left shoulder.  

At a November 2009 VA examination for compensation purposes, the Veteran was diagnosed with a left total shoulder replacement.  The examining physician's assistant commented that:  

The service medical record was thoroughly reviewed.  There are no medical records indicating complaints or treatment for a left shoulder condition.  ...  The exams are negative for any shoulder conditions.  There is a letter from Dr. Hopkins providing an opinion that he believes the Veteran's left shoulder condition was due to the performance of his occupational specialty.  There is no supporting data with this.  Based on the silence of the service medical record, the Veteran's current left shoulder condition is less likely than not related to military service.  

At the April 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran testified that he had initially injured his left shoulder while performing his military duties at the 94th Army General Hospital.  He stated that he was informally seen by a military physician's assistant and a physician given that he was a part of the hospital's staff and prescribed Motrin and rest.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  He contends that he incurred a chronic left shoulder disorder secondary to his strenuous military duties.  The Veteran's service treatment records do not refer to a chronic left shoulder disorder or injury.  However, the Veteran's treating private physicians have attributed his left shoulder arthritic disorder and subsequent left total shoulder replacement to his inservice duties.  The physicians determined that "the result of the stress imposed on his left shoulder and continuous repetitive movement caused degeneration of the joint."  While the examining VA physician's assistant concluded that the Veteran's left shoulder disability was "less likely than not related to military service," his opinion was expressly "based on the silence of the service medical record."  He did not find either the Veteran's statements or those of his treating physicians to be contrary to the examination findings or to otherwise be not credible.  

The Court has directed that a VA examination is inadequate when a VA examiner does not comment on a Veteran's lay statements of an injury in service unless the Board expressly finds that no such injury occurred.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A VA examiner may consider the lack of documentation in the service records but this lack of documentation must be weighed against the Veteran's lay statements.  See Bardwell v. Shinseki, 24 Vet. App. 36(2010).  In light of the Court's direction, the Board finds that the November 2009 VA examination report to be of little probative value.  

The Veteran's private physicians have attributed the onset of his chronic left shoulder disorder to active service.  In the absence of any persuasive evidence to the contrary and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left total shoulder replacement residuals is now warranted.  


ORDER 

Service connection for left total shoulder replacement residuals is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals
  
Department of Veterans Affairs


